DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2. Claims 1-20 are rejected on the ground of nonstatutory double patenting anticipated as being unpatentable over claims 1-20 of U.S. Patent No. 11,210,258. Although the claims at issue are not identical, they are not patentably distinct from each other because as per independent claim 1 of the instant application are drawn to an apparatus comprising all the steps as in claim 1 in the Patent case. Please see comparison table as below. See In re Goodman(CA FC) 29 USPQ2d 2010(12/3/1993)

	And the limitations of the remaining claims 2-20 are found, with minor variations in the recitation of Patent claims 2-20.

Patent (U.S. Patent No. 11,210,258)
Instant Application (17/555,516)
An apparatus comprising: 
An apparatus comprising:
a plurality of output ports each configured to (a) connect to a respective trigger device and (b) generate an output signal to activate said respective trigger device; and 
a plurality of output ports each configured to (a) connect to a respective trigger device and (b) generate an output signal to activate said respective trigger device; and 
a processor configured to 
(a) determine a number of said trigger devices connected to said output ports, (b) determine a trigger timing between each of said number of said trigger devices connected, 
(c) convert said trigger timing for each of said trigger devices to fit a standard timing using offset values specific to each of said trigger devices and 
(d) perform a trigger routine to trigger said output signal for each of said trigger devices connected,
a processor configured to 
(a) determine a number of said trigger devices connected to said output ports, (b) determine a trigger timing between each of said number of said trigger devices connected, 
(c) convert said trigger timing for each of said trigger devices to fit a synchronized capture time using offset values specific to each of said trigger devices and 
(d) perform a trigger routine to trigger said output signal for each of said trigger devices connected,
wherein (i) said trigger routine activates each of said trigger devices connected according to an event, 
(ii) said offset values delay triggering said trigger devices to ensure that said trigger devices are sequentially activated at intervals that correspond consistently with said standard timing, 

(iii) said event is initiated in response to instructions received from a bus and 
(iv) said apparatus is configured to self-terminate said bus in response to detecting said apparatus is located at one of the ends of said bus.
wherein (i) said trigger routine activates each of said trigger devices connected according to said synchronized capture time, 
(ii) said offset values delay triggering said trigger devices to ensure that said trigger devices are activated at said synchronized captured time, 
(iii) said synchronized capture time is initiated in response to instructions received from a bus, and 
(iv) said apparatus is configured to self-terminate said bus in response to detecting that said apparatus is located at one of the ends of said bus.


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2184

 
/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184